261 F.2d 754
104 U.S.App.D.C. 288
Lloyd LYLES, Appellant,v.UNITED STATES of America, Appellee.
No. 14461.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 3, 1958.Decided Nov. 20, 1958.

Mr. B. Dabney Fox, Washington, d.C., for appellant.
Mr. John W. Kern, III, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before WASHINGTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant seeks reversal of conviction on nine counts of a twenty-four count indictment for illegal sales of narcotics.  The convictions rested on three separate transactions in which appellant was found to have participated.  A co-defendant, James W. Hunt, was convicted and his conviction affirmed by this court.  Hunt v. United States, 1958, 103 U.S.App.D.C. 309, 258 F.2d 161.


2
We find no error which would warrant reversal and the judgment appealed from is


3
Affirmed.